EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The proposed examiner’s amendment was discussed in a telephone interview with Chang Koo on November 4, 2021 and received via email on November 9, 2021. Authorization for this examiner’s amendment was given by Mr. Koo on November 10, 2021.

The Amendment to the Final Office Action has been entered. The application has been amended as follows: replaced respective claims in the response filed October 25, 2021 with the following claims:
Claim 16. (Currently amended) A method performed by a reception device in a wireless communication system, comprising:
receiving a signal from a transmission device;
identifying that the received signal is modulated based on at least one designated modulation scheme of modulation schemes;
generating second values by applying a first circular shift of a first direction to first values relating to first symbols of the signal;
generating third values by applying a second circular shift of a second direction which is different from the first direction to complex conjugate values of the first values; 
generating second symbols of the signal based on at least one of the second values and at least one of the third values; and


Claim 17. (Currently amended) The method of claim 16, wherein the at least one designated modulation scheme is related to one or more of binary phase shift keying (BPSK) or BPSK which is shifted by π/2.

Claim 21. (Currently amended) The method of claim 20, wherein generating the first values comprises: 
receiving the signal on a plurality of subcarriers from the transmission device; and
generating each of the first values by multiplying each of the first symbols by a complex conjugate value of the FDSS gain applied to the subcarrier relating to each of the first symbols and a complex conjugate value of the channel gain for each of the first symbols, and 
wherein each of the first symbols is related to each of the plurality of subcarriers, respectively.

Claim 23. (Currently amended) The method of claim 22, wherein generating the second symbols further comprises:
generating sixth values by reversely rotating the fifth values by a phase of the at least one designated modulation scheme of the signal; and 
generating the second symbols based on at least one of the generated sixth values.

Claim 24. (Currently amended) The method of claim 16, wherein generating the second values and generating the third values further comprises:
generating the second values by multiplying the first values by a first matrix which circular shifts by k in the first direction; and
generating the third values by multiplying complex conjugate values of the first values by a second matrix which flips the first values and circular shifts by k+1 in the second direction, and
designated modulation scheme of the signal a phase of the at least one designated modulation scheme.

Claim 26. (Currently Amended) A reception device in a wireless communication system, comprising:
at least one receiver; and
at least one processor operatively coupled with the at least one receiver,
wherein the at least one processor is configured to: 
receive a signal from a transmission device;
identify that the received signal is modulated based on at least one designated modulation scheme of modulation schemes;
generate second values by applying a first circular shift of a first direction to first values relating to first symbols of the signal;
generate third values by applying a second circular shift of a second direction which is different from the first direction to complex conjugate values of the first values;
generate second symbols of the signal based on at least one of the second values and at least one of the third values; and
obtain data for the signal based on at least one of the second symbols.

	Claim 27. (Currently amended) The reception device of claim 26, wherein the at least one designated modulation scheme is related to one or more of binary phase shift keying (BPSK) or BPSK which is shifted by π/2.

Claim 31. (Currently amended) The reception device of claim 30, wherein the at least one processor is, in order to generate the first values, configured to:
receive the signal on a plurality of subcarriers from the transmission device; and
generate each of the first values by multiplying each of the first symbols by a complex conjugate value of the FDSS gain applied to the subcarrier relating to each of the first symbols and a complex conjugate value of the channel gain for each of the first symbols, and 


Claim 33. (Currently amended) The reception device of claim 32, wherein the at least one processor is, in order to generate the second symbols, further configured to: 
generate sixth values by reversely rotating the fifth values by a phase of the at least one designated modulation scheme of the signal; and 
generating the second symbols based on at least one of the generated sixth values.

Claim 34. (Currently amended) The reception device of claim 26, wherein the at least one processor is, in order to generate the second values and generate the third values, further configured to: 
generate the second values by multiplying the first values by a first matrix which circular shifts by k in the first direction; and
generate the third values by multiplying complex conjugate values of the first values by a second matrix which flips the first values and circular shifts by k+1 in the second direction, and
wherein the k is determined based on the at least one designated modulation scheme of the signal a phase of the at least one designated modulation scheme.
 

The information disclosure statement (IDS) submitted on November 2, 2021 was filed after the mailing date of the final Office Action on August 25, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialed copy of the IDS is included.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.